Citation Nr: 1136592	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-38 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a bilateral knee disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1976 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of those proceedings has been associated with the Veteran's claims file.

By way of background, the Veteran's claim was remanded for further procedural and evidentiary development in June 2010.  After completing the requested development, the RO readjudicated the claim, as reflected by a July 2011 supplemental statement of the case.  Because the benefit sought remains denied, the claim has been returned to the Board.
 

FINDING OF FACT

The only medical opinions of record addressing the etiology of the Veteran's currently-diagnosed bilateral knee disorders fails to relate these disorders to service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letter issued in March 2006, which apprised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.   This notice was provided to the Veteran prior to the initial adjudication of his claim.  Thus, the Board finds that VA's duty to notify has been satisfied.

Regarding VA's duty to assist, the Veteran's service treatment records have been obtained, as well as his relevant, available private treatment records.  In accordance with the Board's Remand directives, the RO attempted to obtain the Veteran's private treatment related to his reported post-service right knee surgery.  However, the Veteran failed to complete a release form allowing VA to request these records, as he reported that the records were no longer available.  The Veteran was also provided with several VA examinations and related medical opinions addressing the etiology of his bilateral knee disorder, and the Board finds that the examination and related medical opinions, in their aggregate, are sufficient for VA adjudicatory purposes.  Furthermore, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran contends that he developed his currently-diagnosed bilateral knee disorders during service while participating in recreational sports, including basketball, baseball, and football, thereby entitling him to service connection.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a).

The Veteran's service treatment records reflect numerous instances of knee treatment.  Specifically, an April 1977 service treatment record reflects the Veteran's report that his knees would swell and give out when he played basketball, and an impression of ligamental laxity was noted.  In August 1977, the Veteran was assessed with a mild left knee strain and Osgood Schlatter disease.  The Veteran's separation medical examination, which was conducted in January 1979, failed to note any abnormalities of his lower extremities.  However, in his corresponding separation medical history report, the Veteran characterized his health as good, with the exception of a "bad right knee," and affirmed a history of tricked or locked knee and swollen joints, which the evaluating physician noted to be related to chondromalacia patella.   As the Veteran's separation medical examination was conducted several months prior to the effective date of his discharge, the Veteran also received in-service treatment after the examination was performed, including treatment for knee symptoms deemed related to his chondromalacia patella in February, March, and May of 1979.

Thereafter, the record fails to reflect any evidence relating to the Veteran's claimed knee disorders until the Veteran filed the instant claim for VA compensation in August 2005, at which time he reported injuring his right knee while playing baseball during service.  Based on the Veteran's in-service knee treatment, the Veteran was afforded an examination for VA purposes (QTC examination) in March 2006, during which he reported that his knee pain had persisted since its onset in 1977 when he injured his knees when sliding onto a base while playing baseball.   After conducting a physical examination of the Veteran and reviewing radiological studies of his knees, the examiner diagnosed the Veteran with degenerative arthritis of the bilateral knees, stating that the Veteran no longer had either chondromalacia patella or Osgood-Schlatter disease.

In August 2009, the Veteran submitted internet articles that address the relationship between chondromalacia patella and degenerative arthritis.  Highlighted portions of both articles state that in some instances, chondromalacia patella can progress to degenerative arthritis, and one article specified that this progression was most common in an older age group (age 40 and above) when the patella cartilage breakdown associated with chondromalacia patella is the earliest evidence of articular cartilage break-down occurring as part of overall "wear and tear" changes related to age.

The Veteran was afforded a VA examination in September 2009 to address the etiology of his bilateral knee disorder.  During the examination, the Veteran reported that he participated in many recreational sports during service, including baseball, softball, and basketball, and that he would frequently experience knee pain while running.  He further reported that in 1994 after service, he tore his right patellar tendon while playing basketball, which was surgically repaired.  However, he reported that he had not received any medical treatment for his knee disorders since this surgery and no longer played basketball.  The examiner conducted a physical examination of the Veteran and reviewed radiological studies of his knees, which reflected degenerative changes of both knees and patella alta of the right knee.  However, after reviewing the Veteran's claims file, the examiner opined that it was less likely than not that the Veteran's current bilateral knee disorders were related to service.  In support of this opinion, the examiner stated that while the Veteran was treated for chondromalacia patella in service, this condition is usually a self-limiting condition that results from overuse and rarely progresses to degenerative arthritis of the joints.  The examiner characterized chondromalacia as a condition that is more of a "nuisance," becoming symptomatic during increased activity, than it is reflective of true joint pathology.   The examiner further characterized the Veteran's  right knee patella mal-tracking and patella alta as related to his post-service knee surgery.

The Veteran testified at a Board hearing in May 2010, during which he reported that he injured his right knee while playing baseball during service and that he had received in-service right knee treatment on numerous occasions when the fluid was drained from his swollen knee.  The Veteran testified that his knee pain had persisted since service, but that he had not received any medical treatment for his knee impairments since his discharge from service, with the exception of a 1994 right knee surgery to repair an injury he sustained during a basketball game that same year.  The Veteran testified that he lives in a remote area in which medical care is not readily accessible, and as a result he had not sought regular medical treatment for his knee disorders.

As referenced above, the Board remanded the Veteran's claim in June 2010 in an attempt to obtain the Veteran's treatment records related to his 1994 right knee surgery.  However, in response to the RO's request that the Veteran complete and return the related release forms, the Veteran responded that he did not believe that those records were still available.  Instead, he requested that VA obtain his recent private treatment records.  These private treatment records reflect the Veteran's treatment for his knee disorders in July and August 2010, as well as a transcription of the Veteran's reported history of his knee impairments, including his in-service knee treatment, subsequent post-service knee injury and related surgery in 1994, and current diagnosis of bilateral knee osteoarthritis.  However, the treatment records do not reflect any findings or opinions relating the Veteran's currently-diagnosed bilateral knee disorders to service.

In May 2011, a VA medical opinion was obtained to address the etiology of the Veteran's current bilateral knee disorders, to include consideration of the private treatment records that were recently obtained.  The opinion was rendered by the same VA examiner who conducted the Veteran's 2009 VA examination, and the examiner again opined that after reviewing the newly obtained post-service treatment records, that it is less likely than not that the Veteran's current knee conditions are "in any way" associated with service.  The examiner stated that the evidence of record failed to reflect that the Veteran had an ongoing chronic knee impairment related to service.  The examiner reiterated that chondromalacia is a self-limiting syndrome related to overuse and unassociated with tendon ruptures (such as the Veteran's 1994 tendon rupture), although acknowledging that it does occasionally progress to degenerative arthritis.  Nevertheless, the examiner found the Veteran's reports that he remained active in recreational sports until his 1994 right knee injury and subsequent surgery failed to reflect that he developed a chronic, on-going knee impairment during service.

After reviewing the evidence of record, the Board does not find that service connection for a bilateral knee disorder is warranted.  At the outset, the Board acknowledges that the Veteran reports experiencing on-going knee symptomatology since its onset during service and that his failure to seek medical treatment was due to the relative inaccessibility of medical treatment providers.  The Board further acknowledges that the Veteran is competent to report the onset and continuity of his bilateral knee symptoms, and the Board finds the Veteran's reports to be credible, as his in-service knee symptoms are documented in his service treatment records.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Nevertheless, while the Veteran may have experienced knee symptomatology since service, he is not competent, as a lay person, to relate his currently-diagnosed bilateral knee disorders to service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).

Moreover, the various medical opinions of record fail to relate the Veteran's currently-diagnosed bilateral knee disorders to service.  While the Veteran was diagnosed with chondromalacia patella and Osgood Schlatter disease during service, the Veteran's post-service medical evaluations of his knee disorders (as reflected in his 2005 QTC examination report, 2009 VA examination report, and private treatment records) fail to reflect diagnoses of these knee disorders.  Moreover, the 2005 QTC examiner stated that the Veteran's Osgood Schlatter disease had resolved, and the 2009 examiner opined that the Veteran's chondromalacia patella was a self-limiting syndrome that was unrelated to the Veteran's current bilateral knee degenerative arthritis or right knee post-operative changes.  

The Board finds that the VA medical opinions provided in 2009 and 2011 are probative, as they were rendered after a thorough review of the evidence of record and are supported by sufficient rationales.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Moreover, the examiner's opinions are consistent with the evidence of record, which reflect the Veteran's lack of treatment for a knee impairment until 1994 and his report of continuing to participate in recreational sports until his 1994 right knee injury, which he incurred while playing basketball.  

With regard to the internet articles addressing the potential relationship between chondromalacia patella and arthritis that were submitted by the Veteran, the Board does not find that these articles are tantamount to medical opinions providing a nexus to service.  The articles are not specific to the Veteran, as they were not predicated based on a examination of the Veteran nor any knowledge of his medical history.  Thus, they should be afforded little probative weight.  Moreover, while the articles reflect that in some cases, chondromalacia patella may progress into degenerative arthritis (a fact also acknowledged by the VA examiner is his 2009 and 2011 medical opinions), one of the articles states that this progression is most likely to occur in individuals over 40 years of age.  However, in the instant case, the record reflects that the Veteran was approximately 20 years old when he entered service and 22 years old when he was discharged from service, thereby excluding him from the age group that the article cited as more likely to develop osteoarthritis as a result of chondromalacia patella.  

Accordingly, given that the more probative medical evidence of record fails to relate the Veteran's in-service knee findings to his currently-diagnosed knee disorders, the Board concludes that a basis for granting service connection for a bilateral knee disorder has not been presented.  Therefore, the Veteran's appeal is denied.


ORDER

Service connection for a bilateral knee disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


